Citation Nr: 0526709	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-00 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to February 
1969.

This case comes before the Board of Veterans Appeals' (Board) 
on appeal from an August 2002 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, the RO denied a claim of 
entitlement to service connection for bilateral hearing loss.  
The Board remanded this issue in January 2004 and November 
2004 for additional development.


FINDINGS OF FACT

The preponderance of the evidence establishes that the 
veteran does not manifest right and/or left ear hearing loss 
disability per VA standards.


CONCLUSION OF LAW

The veteran does not currently have hearing loss of the right 
and/or left ear that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he currently manifests hearing loss 
disability in both ears as related to in-service noise 
exposure.  In support of his claim, he has submitted the 
results of a March 29, 2001 audiogram conducted by the 
Hearing Health Care Centers Inc., indicating an impression of 
mild sloping to moderate sensorineural hearing loss (SNHL) of 
both ears (AU).  He has also provided opinion from 
audiologist Donald N. Cote, M.D., and Dr. G. Timothy Park 
opining that his high frequency hearing loss disability is 
causally related to his in-service history of noise exposure.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  In order to qualify for entitlement to compensation 
under 38 U.S.C.A. § 1110, a claimant must prove the existence 
of (1) a disability and (2) that such disability has resulted 
from a disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  Under VA regulations, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2004).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

At the outset, the Board acknowledges that there is private 
medical opinion of record indicating that the veteran (1) 
currently manifests bilateral sensorineural hearing loss 
disability and (2) that such disability is related to events 
in service.  However, the Board is bound by VA regulations 
that provide that service connection cannot be established 
until such time as audiometric findings reveal that hearing 
loss disability in either ear becomes disabling for VA 
purposes.  38 C.F.R. § 3.385 (2004).  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992) (noting that 38 C.F.R. 
§ 3.385 prohibited an award of service connection for hearing 
loss where audiometric test scores were within established 
limits).  See also 58 Fed. Reg. 48483 (Sept. 16, 1993); 59 
Fed. Reg. 60560 (Nov. 25, 1994) (non-substantive language 
revision to 38 C.F.R. § 3.385 in response to concern raised 
in Ledford that the regulation used criteria for hearing loss 
to determine service connection and not degree of 
disability).

The March 29, 2001 audiometric examination provided by the 
veteran measured hearing acuity in both ears as follows:

RIGHT EAR

Hertz
500
1000
2000
3000
4000
Threshol
d
30
25
25

35

LEFT EAR

Hertz
500
1000
2000
3000
4000
Threshol
d
30
45
25

25

The examination report also noted a word recognition of 96% 
in the right ear, and 92% in the left ear with no indication 
as to the word list used.  An audiometric examination in July 
1998 demonstrated better overall hearing ability.

VA examination in April 2004 measured hearing acuity in both 
ears as follows:

RIGHT EAR

Hertz
500
1000
2000
3000
4000
Threshol
d
15
15
15
20
25

LEFT EAR

Hertz
500
1000
2000
3000
4000
Threshol
d
10
30
15
15
20

Speech recognition, using the Maryland CNC word list, was 
100% in both ears.  The examiner noted "veteran attempted to 
elevate responses initially.  Recorded results were felt to 
be reliable and valid."

The veteran underwent another VA audiology examination in 
March 2005.  His hearing acuity measured as follows:

RIGHT EAR

Hertz
500
1000
2000
3000
4000
Threshol
d
10
15
15
20
30

LEFT EAR

Hertz
500
1000
2000
3000
4000
Threshol
d
10
30
15
20
25

Speech recognition, using the Maryland CNC word list, was 
100% in the right ear, and 96% in the left ear.  The examiner 
converted the results from the March 29, 2001 audiometric 
examination into a chart, and provided opinion that, for VA 
purposes, the veteran had normal hearing bilaterally.  The 
examiner further explained that the March 2005 "results are 
judged to be valid and reliable."

A valid service connection claim requires competent evidence 
of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The record includes private medical statements 
opining that the veteran currently manifests hearing loss in 
both ears.  The Board does not dispute their diagnosis.  
There is also a March 2001 audiogram documenting an auditory 
threshold of 45 decibels at 1000 hertz for the left ear, and 
a word recognition score of 92% for the left ear.  Facially, 
this evidence demonstrates the existence of left ear hearing 
loss per VA standards.

However, the Board is bound by the criteria of 38 C.F.R. 
§ 3.385 that provides regulatory limits governing the 
establishment of service connection for impaired hearing with 
the intended effect to establish a department-wide rule for 
making determinations regarding service connection for 
impaired hearing.  59 Fed. Reg. 60560 (Nov. 25, 1994).  VA 
audiology examinations in April 2004 and March 2005 were 
conducted pursuant to those criteria, and determined that 
there was no current hearing loss disability in either ear by 
audiometric examination and/or use of the Maryland CNC word 
list.  On the other hand, the Board cannot discern the word 
list used by the private audiologist, and the audiometric 
result of 45 decibels at 500 hertz for the left ear was not 
duplicated on VA audiometric examinations in 2004 and 2005 
documenting an auditory threshold of 10 decibels at 500 Hertz 
on both occasions.  Upon review of the evidence above, the 
Board must find that the preponderance of the evidence 
establishes that the veteran does not manifest right and/or 
left ear hearing loss disability per VA standards as 
demonstrated by VA audiometric examinations conducted in 
April 2004 and March 2005.

In this case, the veteran has opined that he manifests 
bilateral hearing loss disability.  The only probative 
evidence concerning the existence of right and/or left ear 
hearing loss per VA standards consists of the audiometric 
test results of record.  See generally Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).  The veteran's lay 
belief as to a current hearing loss disability holds no 
probative value in this case.  Espiritu, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (2002).  The preponderance of 
the evidence demonstrates that the veteran does not manifest 
right or left ear hearing loss disability per VA standards.  
There is no doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002).  Accordingly, the Board 
must deny the claim for service connection for bilateral 
hearing loss.

In so holding, the Board has carefully reviewed the claims 
folder to ensure compliance with the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
into law.  106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent 
part, this law defines VA's notice and duty to assist 
requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The CAVC has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  The Board finds that RO 
letters dated January 17, 2002 and February 6, 2004 satisfied 
elements (1), (2), (3) of the notice requirements.  
Additionally, the rating decision on appeal, the SOC and the 
multiple SSOC's provided him with specific information as to 
why his claim was being denied, and of the evidence that was 
lacking.  With respect to element (4), the Board notes that 
the January 2002 letter identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The February 2004 letter specifically informed him 
"4.  Please provide us with any evidence or information you 
may have pertaining to your claim."  The July 2005 SSOC 
supplied the veteran with the complete text of 38 C.F.R. 
§ 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Furthermore, there is no indication that any aspect of the 
VCAA compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claim and/or affected 
the essential fairness of the adjudication of the claim.  
Additionally, neither the veteran nor his representative has 
pleaded with any specificity that a notice deficiency exists 
in this case.  The Board's remand orders identified with 
specificity the evidence and/or information deemed necessary 
to substantiate the claim. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment notes, and 
private medical records identified by the veteran as relevant 
to his claim on appeal.  There are no outstanding requests to 
obtain evidence and/or information for which the veteran has 
identified and authorized VA to obtain on his behalf.  VA has 
also provided medical examinations as necessary to decide the 
claim.

The Board has been frustrated in its attempts to develop the 
case due to the RO's inability to obtain requested medical 
opinion explaining the discrepancies of the left ear hearing 
acuity at 500 Hertz.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (a claimant entitled to full compliance with 
directives contained in a remand order).  However, the 
evidence is clear after two separate VA audiometric 
examinations that the veteran's hearing acuity at 500 Hertz 
falls well short of that necessary to establish the existence 
of current hearing loss disability under 38 C.F.R. § 3.385.  
A further remand to clarify this matter would be futile in 
light of the overwhelming evidence of record.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further compliance with the 
Board's remand orders, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).  The evidence and information of record, in 
its totality, provides the necessary information to decide 
the case.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 4.2 (2004).  There is no reasonable possibility that any 
further assistance to the veteran would aid him in 
substantiating his claim at this point in time.  However, the 
veteran is advised that he may reopen his claim if and when 
future audiometric findings meet the standards of 38 C.F.R. 
§ 3.385.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


